DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/4/2021 has been entered. Claims 1, and 3-20 remain pending in the application. Claims 5-6 and 12-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/12/2021. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 8/12/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 8/12/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/12/2021. 
Claim Objections
Claim 1, line 4-5, line 16, and line 21 are objected to because of the following informalities:   
Line 4-5 recites “and a second end formed of a rigid needle wherein the first end is configured to move”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests adding a semicolon between “needle” and “wherein” so that line 4-5 states “and a second end formed of a rigid needle; wherein the first end is configured to move”.
Line 16 recites “end”. Examiner suggests adding a semicolon after the word “end” as it appears a semicolon has been omitted by mistake.
Line 21 recites “its flow resistance”. Examiner suggests replacing “its flow resistance” with “a flow resistance of the elastic fluid path structure” to put the claim in clearer form as antecedent basis has not been provided for the term “flow resistance”.
Claim 10, line 3 objected to because of the following informalities:   
Line 3 recites “its structural shape”. As antecedent basis has already been provided for the structural shape of the elastic fluid path structure, Examiner suggests replacing “its structural shape” with “the structural shape of the elastic fluid path structure”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 7-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,
Claim 1 requires an elastic fluid path structure comprising a first end formed of a rigid needle and a second end formed of a rigid needle. Claim 1 also requires that the elastic fluid path structure is of  construction (i.e. molding/welding/etc.) when a combination of materials are used and if that construction would result in a single piece. Additionally, the disclosure is silent as to whether or not the elastic fluid path structure is of one piece construction rather than constructed of separate pieces attached together. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 18-19 recites “their respective planes”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if “their respective planes” refers to the first plane of the first end and the second plane of the second end or if “their respective planes” refers to other planes that the first end and the second end move within. Appropriate correction is required. If Applicant is intending to refer to the first plane and second plane, Examiner suggests replacing “wherein the first end and the second end move concurrently within their respective planes” with “wherein the first end and the 
Line 20-21 recites “the concurrent movement to maintain its flow resistance”. There is insufficient antecedent basis for “the concurrent movement”. Appropriate correction is required. Examiner suggests replacing “wherein said elastic fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance” with “wherein said elastic fluid path structure maintains a structural shape to maintain a flow resistance of the elastic fluid path structure when the first end and the second end respectively move within the first plane and the second plane concurrently” if Applicant is intending to refer to the first plane and second plane. Examiner alternatively suggests replacing “wherein said elastic fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance” with “wherein said elastic fluid path structure maintains a structural shape to maintain a flow resistance of the elastic fluid path structure when the first end and the second end move within the respective planes concurrently” if Applicant is intending to refer to different planes from the first plane and second plane. For examination purposes Examiner construes “the concurrent movement” to refer to concurrent movement of the first end and the second end in the first plane and second plane respectively. 
Line 20-21 recites “maintains its structural shape”. There is insufficient antecedent basis for “its structural shape”. It is also unclear the scope of the phrase “maintains its structural shape”. It is unclear if Applicant is intending to claim by the use of “maintains its structural shape” that the elastic fluid path structure, although claimed as elastic, does not change shape what so ever, or if Applicant is intending 
Examiner notes claims 3-4 and 7-11 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Gregory (U.S. PG publication 20160082182) further in view of Kraus (U.S. PG publication 20040092879) and further in view of Cabiri (U.S. PG publication 20160228644). 
Examiner notes for the rejection of claims 1, 3, and 7-11 below “maintains its structural shape” is being construed as that the elastic fluid path structure, although claimed as elastic, does not change shape what so ever during the concurrent movement. See 112 rejection above.
In regard to claim 1,
Gregory discloses a device (see figure 3A, item 110) comprising: 
a start button (figure 3A, item 332; paragraph [0152]); 
a fluid path structure (figure 3A, item 330) comprising a first end (figure 3A, item 330a) formed of a rigid needle (paragraph [0155]; Examiner notes end 330a is construed as rigid as it can penetrate the reservoir) and a second end (figure 3A, item 330b) formed of a rigid needle (paragraph [0155]; Examiner notes end 330b is construed as rigid as it can penetrate skin of a user) wherein the first end is configured to move along a first plane to penetrate a solution container (see position of item 330a in figure 3A compared to figure 3B wherein the first end is moved along a first plane as described in paragraph [0155]) and the second end is configured to move along a second plane, different than the first plane, to penetrate a user (see position of item 330b in figure 3A compared to figure 3B wherein the second end is moved along a second plane which is different from the first as described in paragraph [0155]); 
a housing (figure 3A, item 112);
wherein the fluid path structure is of one-piece construction (see figure 3A); 
wherein the first end and the second end move concurrently within their respective planes (see position of first end and second end from figure 3A to figure 3B and paragraph [0155]); and, 

Gregory is silent as to the material of the fluid path structure and therefore is silent as to an elastic fluid path structure, wherein the elastic fluid path structure is of one-piece construction, and wherein said elastic fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance and fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to penetrate the user via the opening; and wherein the door is configured to open when the device is removed from the user such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end.
Kraus teaches an elastic fluid path structure (item 300; see figure 13; paragraph [0041]; Examiner notes the structure is considered as an elastic fluid path structure due to part of the structure being elastic/flexible) comprising a second end formed of a rigid needle (item 308; paragraph [0041]; Examiner notes the distal end of the elastic fluid path structure forms a rigid needle 308 and a portion 305 proximal to the distal end is elastic).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of item 330 of Gregory that is proximal to end 330b that is configured to be placed in the body as shown in figure 3B of Gregory to be flexible, as taught by Kraus, for the purpose of enabling the needle to be inserted further into a vessel than convention needles (paragraph [0041] of Kraus). Examiner notes as modified the fluid path 
Gregory in view of Kraus fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to penetrate the user via the opening; and wherein the door is configured to open when the device is removed from the user such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end.

[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    245
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gregory in view of Kraus to replace the housing of Gregory in view of Kraus with the housing of Cabiri and to modify the start button of Gregory in view of Kraus to be item 132 and 130 of Cabiri which would function with a release mechanism to release item 332 of Gregory, as taught by Cabiri, for the purpose of limiting the amount of force the user has to apply to the device to therefore make it easier to activate delivery of the substance (paragraph [0036], [0005], [0046] of Cabiri) and for preventing accidental needle pricks (paragraph [0045] and [0052] of Cabiri).
In regard to claim 3,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, further comprising a door release (see figure 11A, item 128 of Cabiri) configured to activate when the start button is activated (paragraph [0047] of Cabiri; Examiner notes the door release/coil spring is activated/compressed when the start button is activated since when item 122 is pivoted it causes activation of both the door release/coil spring and start button item 132 and 130); wherein the door release enables the door to open when the device is removed from the user (paragraph [0047] and 
In regard to claim 7,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door is spring loaded (see figure 11A, item 128 of Cabiri; paragraph [0047] of Cabiri).
In regard to claim 8,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door comprises a door stopper (figure 11A, item 124 of Cabiri) configured to prevent the door from opening past an extension point (paragraph [0047] of Cabiri; Examiner notes “configured to prevent the door from opening past an extension point” is an intended use limitation and the door stopper/pivot 124 of Cabiri is fully capable of preventing the door from opening past an extension point due to its structure/function with the housing and the door).
 In regard to claim 9,

[AltContent: textbox (Needle blocker)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale


In regard to claim 10,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the flow resistance of the elastic fluid path structure is maintained due to its structural shape (see figure 3A and 3B of Gregory and analysis above wherein the flow resistance is maintained due to the structural shape being unchanged).
In regard to claim 11,
[AltContent: textbox (Needle rest)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale

Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door comprises a needle rest (see figure 18 of Cabiri above).
Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Gregory (U.S. PG publication 20160082182) further in view of Kraus (U.S. PG publication 20040092879) and further in view of Cabiri (U.S. PG publication 20160228644). 
Examiner notes for the rejection of claims 1, 3-4, and 7-11 below “maintains its structural shape” is being construed as that the elastic fluid path structure, although claimed as elastic, does not change shape what so ever during the concurrent movement. See 112 rejection above. Additionally the second interpretation differs from the first interpretation in that the embodiment of figure 21A-21D is being relied upon instead of the embodiment of figure 3A-3B.
In regard to claim 1,
Gregory discloses a device (see figure 21A and 21C, item 2110; Examiner notes although not shown the fluid coupling end 2130a is construed as being partly helical and all of the rotation of needle 2130 occurs while the delivery end 2130b is moving into the tissue as supported by paragraph [0237]) comprising: 
a start button (figure 21A and 21C, item 2132; paragraph [0223]); 
a fluid path structure (figure 21B item 2130) comprising a first end (figure 21B, item 2130a) formed of a rigid needle (paragraph [0234]; Examiner notes end 2130a is construed as rigid as it can penetrate the reservoir) and a second end (figure 21B, item 2130b) formed of a rigid needle (paragraph [0234]; Examiner notes end 2130b is construed as rigid as it can penetrate skin of a user) wherein the first end is configured to move along a first plane to penetrate a solution container (see position of item 2130a in figure 21A compared to figure 21C wherein the first end is moved along a first plane as described in paragraph [0237]) and the second end is configured to move along a second plane, different than the first plane, to penetrate a user (see position of item 2130b in figure 21A compared to figure 21C wherein the second end is moved along a second plane which is different from the first as described in paragraph [0237]); 

wherein the first end and the second end move concurrently within their respective planes (paragraph [0237]); and, 
wherein said fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance (see shape of fluid path structure which is maintained as shown in figure 21A and 21C and supported by paragraph [0237] therefore the flow resistance would also be maintained; Examiner notes the fluid path structure is not disclosed as bending rather is rotated by base 2146).
Gregory is silent as to the material of the fluid path structure and therefore is silent as to an elastic fluid path structure, wherein the elastic fluid path structure is of one-piece construction, and wherein said elastic fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance and fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to penetrate the user via the opening; and wherein the door is configured to open when the device is removed from the user such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end.
Kraus teaches an elastic fluid path structure (item 300; see figure 13; paragraph [0041]; Examiner notes the structure is considered as an elastic fluid path structure due to part of the structure being elastic/flexible) comprising a second end formed of a rigid needle (item 308; paragraph [0041]; Examiner notes the distal end of the elastic fluid path structure forms a rigid needle 308 and a portion 305 proximal to the distal end is elastic).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portion of item 2130 of Gregory that is proximal to end 2130b that is configured to be placed in the body as supported by figure 21C of Gregory 
Gregory in view of Kraus fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to penetrate the user via the opening; and wherein the door is configured to open when the device is removed from the user such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end.

[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    245
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the start button of Gregory in view of Kraus to be item 132 and 130 of Cabiri which would function with a release mechanism to release item 2132 of Gregory and to include a housing, as taught by Cabiri, for the purpose of limiting the amount of force the user has to apply to the device to therefore make it easier to activate delivery of the substance (paragraph [0036], [0005], [0046] of Cabiri) and for preventing accidental needle pricks (paragraph [0045] and [0052] of Cabiri).
In regard to claim 3,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, further comprising a door release (see figure 11A, item 128 of Cabiri) configured to activate when the start button is activated (paragraph [0047] of Cabiri; Examiner notes the door release/coil spring is activated/compressed when the start button is activated since when item 122 is pivoted it causes activation of both the door release/coil spring and start button item 132 and 130); wherein the door release enables the door to open when the device is removed from the user (paragraph [0047] and 
In regard to claim 4,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the first plane is orthogonal to the second plane (see figure 21A compared to 21C; see paragraph [0237]: all of the rotation of needle 2130 may occur while the delivery end 2130b is moving into the tissue and [0234]: fluid coupling end 2130a is moved horizontally).
In regard to claim 7,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door is spring loaded (see figure 11A, item 128 of Cabiri; paragraph [0047] of Cabiri).
In regard to claim 8,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door comprises a door stopper (figure 11A, item 124 of Cabiri) configured to prevent the door from opening past an extension point (paragraph [0047] of Cabiri; Examiner notes “configured to prevent the door from opening past an extension point” is an intended use limitation and the door stopper/pivot 124 of Cabiri is fully capable of preventing the door from opening past an extension point due to its structure/function with the housing and the door).
 In regard to claim 9,

[AltContent: textbox (Needle blocker)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale

Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, further comprising a needle blocker (see figure 18 of Cabiri above) configured to prevent the second end of the elastic fluid path structure (see analysis of claim 1 above) from moving along the second plane to penetrate a user if the device is removed from the user (paragraph [0052] of Cabiri).
In regard to claim 10,
Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the flow resistance of the elastic fluid path structure is maintained due to its structural shape (see figure 21B and 21C of Gregory and analysis of claim 1 above wherein the flow resistance is maintained due to the structural shape being unchanged).
In regard to claim 11,
[AltContent: textbox (Needle rest)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale

Gregory in view of Kraus in view of Cabiri teaches the device of claim 1, wherein the door comprises a needle rest (see figure 18 of Cabiri above).
Claims 1, 3-4, and 7-11 is rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Gregory (U.S. PG publication 20160082182) further in view of Cabiri (U.S. PG publication 20160228644). 
 Examiner notes for the rejection of claims 1, 3-4, and 7-11 below “maintains its structural shape” is being construed as that the inner diameter of the elastic fluid path structure is maintained while the elastic fluid path structure is bent and therefore the structural shape is maintained. See 112 rejection above. Additionally, the third interpretation differs from the first and second interpretation in that the embodiment of figure 27A-27B is being relied upon instead of the embodiment of figure 3A-3B or figure 21A-21D.
In regard to claim 1,
Gregory discloses a device (see figure 27A and 27B, item 2710) comprising: 
a start button (figure 27A and 27B, item 2732; paragraph [0256]); 

a housing (see figure 27A and 27B wherein the structure that surrounds item 2756 and 2720 is construed as the housing);
wherein the elastic fluid path structure is of one-piece construction (see figure 27A); 
wherein the first end and the second end move concurrently within their respective planes (see position in figure 27A and 27B of the first end and the second end; paragraph [0256]); and, 
wherein said elastic fluid path structure maintains its structural shape during the concurrent movement to maintain its flow resistance (see shape of fluid path structure which is maintained due to item 2756 guiding item 2730 and therefore the flow resistance would be maintained; see also 112 rejection above).
Gregory fails to disclose a housing comprising a door; the door comprising an opening configured to enable the second end to penetrate the user via the opening; and wherein the door is configured to open when the device is removed from the user such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end.

[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    245
    media_image1.png
    Greyscale

Cabiri teaches a start button (figure 12, item 132 and 130; paragraph [0049]-[0050]; Examiner notes magnet 132 and sensor 130 function as the start button since when the magnet is moved and that movement is sensed by sensor 130, sensor 130 initiates operation of apparatus 60 to start the injection), a housing (figure 11A above: wherein the housing including housing base 112 is labeled above, and item 122) comprising a door (figure 12, item 122); the door comprising an opening (figure 12, item 129) configured to enable the second end (figure 12, item 116) to penetrate the user via the opening (paragraph [0050]-[0051]); wherein the door is configured to open when the device is removed from the user (paragraph [0052]) such that a portion of the open door extends further than the second end which has been moved to prevent exposure of the second end (paragraph [0052], see figure 18). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the start button of Gregory to be item 132 and 130 of Cabiri which would function with a release mechanism to release item 2732 of Gregory and to replace the housing of Gregory with the housing of Cabiri, as taught by Cabiri, for the purpose of limiting 
In regard to claim 3,
Gregory in view of Cabiri teaches the device of claim 1, further comprising a door release (see figure 11A, item 128 of Cabiri) configured to activate when the start button is activated (paragraph [0047] of Cabiri; Examiner notes the door release/coil spring is activated/compressed when the start button is activated since when item 122 is pivoted it causes activation of both the door release/coil spring and start button item 132 and 130); wherein the door release enables the door to open when the device is removed from the user (paragraph [0047] and [0052] of Cabiri, see position of spring and door in figure 14 vs. figure 18: wherein the spring causes the door to open due to its biasing force when the device is removed from the user).
In regard to claim 4,
Gregory in view of Cabiri teaches the device of claim 1, wherein the first plane is orthogonal to the second plane (see figure 27A compared to 27B wherein the first plane is orthogonal to the second plane).
In regard to claim 7,
Gregory in view of Cabiri teaches the device of claim 1, wherein the door is spring loaded (see figure 11A, item 128 of Cabiri; paragraph [0047] of Cabiri).
In regard to claim 8,
Gregory in view of Cabiri teaches the device of claim 1, wherein the door comprises a door stopper (figure 11A, item 124 of Cabiri) configured to prevent the door from opening past an extension point (paragraph [0047] of Cabiri; Examiner notes “configured to prevent the door from opening past an extension point” is an intended use limitation and the door stopper/pivot 124 of Cabiri is fully capable of 
 In regard to claim 9,

[AltContent: textbox (Needle blocker)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale

Gregory in view of Cabiri teaches the device of claim 1, further comprising a needle blocker (see figure 18 of Cabiri above) configured to prevent the second end of the elastic fluid path structure (see analysis of claim 1 above) from moving along the second plane to penetrate a user if the device is removed from the user (paragraph [0052] of Cabiri).
In regard to claim 10,
Gregory in view of Cabiri teaches the device of claim 1, wherein the flow resistance of the elastic fluid path structure is maintained due to its structural shape (see figure 27A and 27B of Gregory and analysis of claim 1 above wherein the flow resistance is maintained due to the structural shape being unchanged due to the presence of item 2756).
In regard to claim 11,
[AltContent: textbox (Needle rest)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    193
    464
    media_image2.png
    Greyscale

Gregory in view of Cabiri teaches the device of claim 1, wherein the door comprises a needle rest (see figure 18 of Cabiri above).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783     
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783